The charging part of the indictment in this case is as follows: ". . . Jerry Shelton on or about the 10th day of October, A.D. One Thousand Nine Hundred and Ten and anterior to the presentment of this indictment, in the County of Hood and State of Texas, did unlawfully bet at a game played with cards, against the peace and dignity of the State." This indictment, under the authority of Chapman v. State, 63 Tex.Crim. Rep., decided at the present term of court, is fatally defective.
The judgment is reversed and the prosecution dismissed.
Dismissed.